             Case 2:20-cv-00875-BNW Document 16
                                             15 Filed 11/20/20
                                                      11/16/20 Page 1 of 3
                                                                         4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   CHANTAL R. JENKINS, PASBN 307531
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8931
     Facsimile: (415) 744-0134
 6   E-Mail: chantal.jenkins@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12   JAMES C. BUTCHER,                          )
                                                )   Case No.: 2:20-cv-00875-BNW
13                 Plaintiff,                   )
                                                )   DEFENDANT’S NOTICE REGARDING
14          vs.                                 )   PRODUCTION OF CERTIFIED
                                                )   ADMINISTRATIVE RECORD
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                   Defendant.                   )
17                                              )
18
19

20

21

22

23

24

25

26
              Case 2:20-cv-00875-BNW Document 16
                                              15 Filed 11/20/20
                                                       11/16/20 Page 2 of 3
                                                                          4




 1          Defendant, Commissioner of Social Security (Commissioner), by his undersigned attorneys,
 2   provides notice to the Court and Plaintiff that an electronic copy of the certified administrative record (e-
 3   CAR) has been prepared and can now be filed in this matter. However, the Commissioner advises the

 4   Court that, at this time, the Office of Appellate Operations (OAO) is not working at full capacity at its

 5   official worksite in Falls Church, Virginia. A limited number of staff is now permitted to physically enter

 6   the office to work on a very limited basis. While the e-CAR has been prepared, OAO is still unable to

 7   provide CD and hard copies of the CAR—which has typically been required in this Court—with any
     regularity, given the limited staff and overall volume of cases.
 8
            While the Commissioner typically files the e-CAR under seal, as required by the Court, this filing
 9
     is only accessible to the Court and not by the parties through CM/ECF. However, it is Defendant’s
10
     counsel’s understanding that a new event has been added to CM/ECF which will allow the Commissioner
11
     to file the e-CAR under seal and all case participants will have access to the e-CAR. Accordingly, the
12
     Commissioner requests that he be permitted to file the e-CAR under seal using this new event (“Certified
13
     Administrative Record under seal”) and be relieved of the requirement of preparing CD/hard copies of the
14
     CAR. This will allow Plaintiff to access the e-CAR through CM/ECF and for the case to move forward
15
     without delay.
16          If the Court does not wish to relieve Defendant of the requirement to prepare CD/hard copies of the
17   CAR, the Commissioner sees no other option than to wait until OAO regains the capacity to provide these
18   additional copies of the CAR, which may possibly require seeking another extension upon the expiration
19   of the current extension, which requires that the Commissioner file the CAR by December 29, 2020.
20   Defendant, however, is ready and able to move forward at this time by filing the e-CAR under seal on
21   CM/ECF.

22

23

24

25

26



     Def.’s Notice re CAR; No. 2:20-cv-00875-BNW      1
              Case 2:20-cv-00875-BNW Document 16
                                              15 Filed 11/20/20
                                                       11/16/20 Page 3 of 3
                                                                          4




 1          Dated: November 16, 2020                       Respectfully submitted,
 2                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
 3
                                                           /s/ Allison J. Cheung
 4                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
 5

 6   The Court will permit defendant to file the e-CAR under seal using this new event ("Certified
     Administrative Record under seal"). However, the Court instructs defendant that in the future a request for
 7   court action must be styled as a motion, not a notice.
 8                                                          IT IS SO ORDERED:

 9

10                                                         UNITED STATES MAGISTRATE JUDGE

11
                                                                    November 20, 2020
                                                           DATED: ___________________________
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



     Def.’s Notice re CAR; No. 2:20-cv-00875-BNW       2
